Citation Nr: 0925426	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 
2005 for grant of service connection for right quadriceps 
muscle rupture.  

2.  Entitlement to service connection for a disability of the 
right hip.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to December 
1968, from June 1971 to June 1974, and from November 1974 to 
August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Service connection for right leg pain and right hip pain 
was denied in a January 2002 RO decision; the Veteran did not 
appeal that decision.  

2.  After January 2003, the first communication from the 
Veteran or his representative requesting VA benefits for a 
right leg disability was received on April 27, 2005.  

3.  Evidence added to the record since the January 2002 
rating decision which denied service connection for right hip 
pain, that is not cumulative or redundant of evidence already 
of record in January 2002, raises a reasonable possibility of 
substantiating a claim for service connection for a right hip 
disability.  

4.  A right hip disability did not have onset during the 
Veteran's active service and is not etiologically related to 
his active service.  


CONCLUSIONS OF LAW

1.  The January 2002 RO decision, which denied service 
connection for right hip pain and right leg pain, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2008).

2.  New and material evidence has been added to the record 
since the January 2002 RO decision, which denied service 
connection for right hip pain, and that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for an effective date earlier than April 27, 
2005 for service connection for right quadriceps muscle 
rupture have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  

4.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that service treatment records 
from the Veteran's period of service between 1966 and 1968 
are unobtainable.  Under such circumstances the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  

In January 2002, the RO denied the Veteran's claims for 
service connection for a right leg disability and a right hip 
disability.  Acknowledging that service treatment records 
showed treatment for a right thigh injury in 1976 and 1978, 
the RO denied the claim based on a finding that there was no 
evidence that the claimed condition existed in 2002 and no 
continuity of treatment to support service connection.  As to 
the right hip disability, the RO acknowledged that evidence 
showed the Veteran to have arthritis of the hips, but that 
the evidence did not support a finding that his arthritis 
occurred in or was caused by service.  That same month, the 
RO mailed to the Veteran a copy of that decision and a copy 
of his appellate rights.  

An RO decision becomes final unless the claimant initiates an 
appeal to the Board by filing a notice of disagreement within 
one year of the date of VA's mailing of notice of the 
decision.  38 U.S.C.A.  § 7105(b) (West 2002).  In this case, 
the next communication received by the RO from the Veteran 
that mentioned his right leg or right hip was received in 
April 27, 2005.  Thus, the January 2002 decision became final 
in January 2003.  

Generally, a final RO decision may not thereafter be reopened 
and allowed.  38 C.F.R. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2008).  An exception to this rule is 
that a previously denied claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

Earlier effective date - right leg disability

In his February 2005 Notice of Disagreement, the Veteran 
contended that the effective date for establishment of 
service connection for his right quadriceps muscle rupture 
should be in June 2000, when he initially filed a claim for 
service connection for a right leg disability.  

The effective date of a grant of service connection is 
governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."  

The effective date of a grant of benefits, where the grant is 
pursuant to a finally disallowed claim reopened by submission 
of nonservice department new and material evidence, will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(r) (emphasis 
added).  

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  

On April 27, 2005, the RO received a request from the Veteran 
to reopen his claim for service connection for right leg pan.  
Material evidence, which did not consist of service 
department records not previously of record, was added to the 
record since the prior denial of service connection for right 
leg pain.  In the December 2005 rating decision on appeal, 
the RO granted service connection for right quadriceps muscle 
rupture, effective April 27, 2005.  

The claims file is absent for any communication from the 
Veteran or his representative between the time that the 
January 2002 decision became final and April 27, 2005.  Thus, 
the statement received on April 27, 2005 was the earliest 
claim to reopen his claim which had been denied in January 
2002.  

The law in this case is unfortunately very clear.  All 
evidence of record demonstrates that April 27, 2005 is the 
earliest effective date for establishing service connection.  
Hence, the appeal as to this issue must be denied.  There is 
no even balance of favorable and unfavorable evidence in this 
case so there is no reasonable doubt to be resolved.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Service connection - right hip disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In addition to the theories of entitlement to service 
connection already explained, service connection may be 
established if the claimed disability is the result of or has 
been aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310 (2008).  
This is referred to as "secondary service connection."  

New and material evidence

As the January 2002 decision in which the RO denied service 
connection for a right hip disability is final, the Board 
must determine whether new and material evidence has been 
submitted to reopen the claim before the Board can turn to 
the merits of the claim.  See Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter, the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  It is the specified bases for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

In this case, the RO stated in the January 2002 rating 
decision that "service connection for right hip pain is 
denied since this condition neither occurred in nor was 
caused by service."  Hence, in order to reopen this claim, 
evidence submitted since the January 2002 rating decision 
must tend to show that the Veteran's current hip disorder was 
either incurred in or caused by service.

For the limited purpose of determining whether the claims are 
to be reopened, the Board must presume such evidence 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Furthermore, the weighing of evidence is not applicable to 
determining whether a claim is to be reopened.  See Elkins 12 
Vet. App. at 218-19 (holding that the Board must reopen a 
claim before weighing the probative value of the evidence); 
see also Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("all that section [5108] requires is that new and material 
evidence be "presented and secured," not weighed.").  

At the time of the January 2002 rating decision, pertinent 
evidence of record included the Veteran's service treatment 
records and an orthopedic examination report dated in July 
2001.  

Evidence added to the record since January 2002 are VA 
treatment records, a November 2005 report of a VA 
joints/muscles examination conducted by Bohica Orthopedics, 
an April 2007 medical opinion rendered by a VA physician 
after review of the claims file, documents dated November 
2000, May 2001, and July 2001, from Dr. "W.L.", an August 
1998 VA Medical Certificate, and x-ray reports from August 
1998.  This is all new evidence.

Of this evidence, the May 18, 2001 letter from Dr. W.L. 
includes, among six diagnoses, diagnoses of "bilateral 
coxarthrosis, right more pronounced than left" and 
"recurrent degenerative spinal column syndrome with 
ischialgia on right side."  This letter also states as 
follows:  "[The Veteran's] stress capacity is significantly 
impaired; the in part advanced health disorders must 
assuredly be seen as the consequence of his military 
service."  

As this letter addresses a relationship between the Veteran's 
right hip pain and his service, the evidence goes to the 
reason for the last final denial of his claim.  The Board 
finds that this letter raises a reasonable possibility of 
substantiating the Veteran's claim.  As new and material 
evidence has been added to the record, the claim for service 
connection for a right hip disability must be reopened.  

Merits

Having reopened the Veteran's claim for service connection 
for a right hip disability, the Board now turns to weighing 
the evidence of record to determine if the service connection 
is warranted.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (recognizing the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997))

In adjudicating this claim, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing of medical opinion evidence.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  In that case, the Court 
found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

Also significant, the Court stated the following in Nieves-
Rodriguez:

That the medical expert is suitably 
qualified and sufficiently informed are 
threshold considerations; most of the 
probative value of a medical opinion 
comes from its reasoning,  Neither a VA 
medical examination report nor a private 
medical opinion is entitled to any weight 
in a service-connection or rating context 
if it contains only data and conclusions.  

Id. at 304.  

As outlined in the following paragraphs, the Veteran has 
raised three possible means of connecting his right hip 
arthritis to service.  That his right hip arthritis is 
directly due to the inservice injury involving being struck 
by a trailer; that his right hip arthritis is the result of 
parachute jumps, and that his right hip arthritis results 
from an altered gait due to his service connected right 
quadriceps disability.  

In a letter dated in March 2000, the Veteran stated that he 
suffered from right leg and right hip pain.  He referred to 
an August 1998 medical record as supporting his claim.  After 
stating that his hip was deteriorating, he stated that "it 
was identified and recorded that this is a service connected 
injury."  

A July 2001 report of a medical examination of the Veteran's 
right hip includes a narrative history that the Veteran was 
on jump status for 15 years and that "[d]uring jumps he 
sustained multiple trauma to his musculoskeletal system but 
no fracture or an specific injury."  The Veteran's DD214 
documents that his awards include the Parachute Badge

In a letter received in June 2005, the Veteran stated that he 
injured his thigh in 1976 and that as he has aged the 
symptoms of that injury worsened and that at times he has 
uncontrollable pain from his "right hip, leg/thigh."  

In a writing dated in December 2006, the Veteran's 
representative stated as follows: "This service joins the 
veteran in his contention that his hip pain (issue 1) is 
related to his altered gait as a result of his service 
connected right quadriceps muscle rupture."  In a March 2009 
statement, the Veteran's representative contended that the 
Veteran's right hip arthritis was either directly related to 
his parachute landings during service or was related, on a 
theory of secondary service connection, to an altered gait 
caused by his service-connected right quadriceps disability.  

Neither the Veteran nor his representative has demonstrated 
expertise in medical matters.  Hence their opinions as to the 
cause of the Veteran's current right hip disorder, diagnosed 
as arthritis, and whether his arthritis is aggravated by his 
service connected right quadriceps disability are not 
probative evidence.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (stating "[s]ignificant in 
our caselaw is that lay persons are not competent to opine as 
to medical etiology or render medical opinions.").  Of 
course, the Veteran is competent to report his symptoms and 
when he experienced the symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

Even though the record does not contain service treatment 
records from the period from May 1966 to December 1968, the 
record does contain a report of medical examination and 
report of medical history from June 1970, with the purpose of 
the examination listed as "ENL" which the Board takes to 
indicate enlistment.  The report of medical examination 
includes a normal clinical evaluation of the Veteran's 
musculoskeletal system, including his spine and lower 
extremities as well as a normal clinical evaluation of his 
neurologic system.  In the associated report of medical 
history, the Veteran indicated that he did not then have, nor 
had ever had lameness, bone, joint or other deformity, 
arthritis, rheumatism, bursitis, broken bones, or recurrent 
back pain.  This is evidence that the Veteran had no hip 
disability or symptoms of a hip disability during his May 
1966 to December 1968 service.  A report of medical 
examination from June 1974 also indicates that the Veteran 
had normal clinical evaluations of his musculoskeletal 
system, including his lower extremities and his spine.  

A January 1976 treatment record documents a pulled right 
thigh muscle, an October 1977 treatment record documents a 
lumbar strain on the left side, September 1978 treatment 
records document a ruptured right thigh muscle, which the 
Veteran attributed to being struck with a trailer.  Also of 
record is a September 1978 Physical Profile Record which 
indicated that the Veteran had muscle spasms right quadrant.  
An October x-ray report indicates that the Veteran complained 
of left sided flank pain with the radiographic report stating 
"There probably is a lumbalixation of S1 C. source narrowing 
of the interspace S1-S2 (e.g. osteocliomyosis)."  None of 
these reports, nor any other service treatment record contain 
any mention of hip pain or any hip injury.  A July 1980 
separation report of medical examination indicates the same 
normal clinical evaluation of the Veteran's neurologic system 
and musculoskeletal system, including his lower extremities 
and spine, as the 1970 and 1974 reports.  

These records provide evidence against the Veteran's claim 
because the records tend to show that he had no symptoms of a 
right hip disability during service.  

The first report of symptoms involving the Veteran's right 
hip are found in an August 1998 VA rheumatology consult sheet 
listing that the Veteran had complained of proximal right 
thigh swelling and pain of 20 years and that he was a former 
paratrooper.  The request for consult was dated in August 
1998 and the consult was signed in September 1998.  In 
pertinent part, this consult stated that the Veteran had some 
right groin and gluteal symptoms with the problem of one year 
duration, that almost 20 years earlier he had a right 
hip/left leg strain and that problem eventually resolved, 
that now the pain was unpredictable and could occur after 
rest or if the Veteran walked for one-half hour.  An 
impression was rendered of osteoarthritis of the right hip.  
An x-ray report from August 1998 indicates that the Veteran 
had mild to moderate degenerative arthritic changes of the 
right hip.  

These 1998 reports are evidence that the Veteran has 
arthritis of the right hip as of August 1998.  These reports 
are not medical opinion evidence that the Veteran's right hip 
arthritis is related to service as there is no comment by a 
medical professional to this effect.  See LaShore v. Brown, 8 
Vet App 406 (1995).  Moreover, this report indicates that the 
Veteran reported that his inservice injury had resolved and 
that his current symptoms were of one year duration.  If 
anything, the report is evidence unfavorable to a finding of 
a direct relationship between the Veteran's right hip 
arthritis his service.  

As this first evidence of record of right hip arthritis comes 
many years after separation from active service, service 
connection is not warranted based on the presumptive 
provisions for chronic diseases.  

A November 2000 document from  Dr. W.L.  provides only that 
the Veteran has degenerative arthritis of his both hip 
joints.  A May 2001 document from Dr. W.L. includes six 
diagnoses as follows: 1. bilateral coxarthrosis, right more 
pronounced than left; 2) recurrent degenerative spinal column 
syndrome with ischialgia on right side; 3) Baastrup's 
disease; 4) old right-side quadriceps rupture; 5) bilateral 
gonarthrosis with involvement of the medial and retropatellar 
compartment; 6) upper ankle arthrosis, both sides, with 
capsulitis and swelling tendency.  Dr. W.L. stated "[The 
veteran's] stress capacity is significantly impaired; the in 
part advanced health disorders must be assuredly be seen as 
the consequence of his military service."  A July 2001 
document from Dr. W.L. lists the same diagnoses but provides 
no comment.  

Because Dr. W.L. provides no rationale whatsoever for his 
conclusion that the Veteran's health disorders are a 
consequence of his military service, this evidence is 
assigned no probative weight as to showing any relationship 
between the Veteran's right hip arthritis and his service, 
including any relationship between his right hip arthritis 
and his service connected right quadriceps disability.  See 
Nieves v. Rodriguez, supra.  

The orthopedic examination report from July 2001 contains no 
medical opinion stating that his right hip arthritis is 
related to his right quadriceps disability or to his service.  
The narrative history contains a report of onset of right hip 
pain in 1989 with no sudden incidence and without any 
apparent reason.  As the Veteran was separated from service 
in 1989, this narrative history is not consistent with the 
Veteran's statements in his June 2005 letter to the extent 
that the letter could be construed as an implied report of 
continuity of symptomatology of right hip pain since service.  
This reduces the probative value of his statements 

This history includes that the Veteran had been "on jump 
status for 15 years.  During jumps, he sustained multiple 
traumata to his muculoskeletal system but no fracture or any 
specific injury but no fracture or any specific injury which 
would have interrupted his career until the mid 80' when 
multiple joint problems arose."  This history also includes 
that he was placed on permanent "P3 profile, five to six 
years before his separation from active service."  There is 
no indication that the examiner reviewed any medical history 
and no document of record includes an objective statement of 
these reported facts.  This history necessarily was supplied 
solely by the Veteran.  The history is not a medical opinion.  
See Lashore, supra.  

This report includes a finding from x-ray films (that were 
supplied by the Veteran) that the Veteran had concentric 
narrowing of the right and left hip joint spaces, right 
greater than left and a diagnosis of degenerative arthritis, 
right greater than left.  The examiner commented that the 
findings for both of the Veteran's hips "exceed by far the 
degenerative changes which would be considered normal for the 
age."  The examiner also stated that the Veteran was a 
candidate for a total right hip replacement, despite his 
relatively young age.  

Of note is there is no stated opinion that the Veteran's 
right hip arthritis is etiologically or otherwise related to 
his service or to his right quadriceps disability.  
Consistent with Nieves-Rodriguez, this lack of rationale 
would tend to require assignment of zero probative weight.  
Also of importance is that the Veteran's report of being 
placed on permanent P3 profile five to six years prior to 
separation from active service appears inaccurate. The only 
report of being placed on profile is the September 1978 
"MEDICAL CONDITION - PHYSICAL PROFILE RECORD."  But, this 
document indicates that the Veteran was medical qualified for 
duty with limitations due to "FASCICULATION RIGHT QUANDRANT 
(MUSCLE SPASMS)."  Moreover, this document provides that the 
condition was temporary and not expected to exceed ninety 
days and that the limitations were for fourteen days and 
would be automatically cancelled in October 1978 unless 
otherwise directed.  There is no report of an extension of 
this time period.  
The Board places more probative weight on this official 
document than on the Veteran's report that he had been placed 
on permanent profile five to six years prior to his 
separation from active service.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  As 
such, the Board finds that the Veteran was not placed on 
permanent profile during his active service because of right 
hip pain or right hip arthritis.  

In November 2005, the Veteran underwent a VA requested 
orthopedics examination conducted by Bohica Orthopedics, 
which included review of the Veteran's claims file by the 
examiner.  X-rays showed early bilateral osteoarthritis of 
the hips.  As a clinical impression, the examiner stated that 
the Veteran's early bilateral hip arthritis was secondary to 
a normal aging process.  The examiner attributed the 
Veteran's right quadriceps disability to the injury caused by 
service trauma.  The only trauma referred to was that 
reported by the Veteran as a thigh injury occurring as the 
result of being struck by a water trailer.  

Significantly, the examiner stated as follows:  "In 
reference to the patient's osteoarthritis of his hips, these 
are a standalone entity, unrelated to the muscle rupture and 
secondary to a normal aging process and the osteoarthritis of 
the hips is not caused by or the result of the trauma while 
in service."  This opinion is not conclusory.  Rather, the 
examiner provides a rationale for his opinion.  He attributes 
the arthritis to a cause - normal aging, rather than the 
events offered as a cause by the Veteran.  The Board finds 
this to be a sufficient rationale and finds that the 
examination was adequate.  

In April 2007, the RO again submitted the Veteran's claims 
file to a VA physician to render a medical opinion.  The 
examiner stated that reexamination of the Veteran was 
unnecessary and that the opinion was easily rendered based on 
examination of the objective medical data and medical 
literature.  

The physician discussed in detail the Veteran's relevant 
medical history and spent a good deal of the report 
discussing the July 2001 examiner's finding that the 
Veteran's hip arthritis was far in excess of that which would 
be expected of someone his age.  Of note is that this 
physician found significant enough for comment that the 
Veteran had reported onset of right hip pain in 1989 and that 
the profile he had reported was for his quadriceps problem 
not his hip problem.  He also noted the discrepancies in the 
Veteran's reports - that the Veteran had reported trauma from 
being struck by a trailer, not from a parachute jump.  

In referring to the July 2001 examiner's report that the 
Veteran would likely require a hip replacement, the VA 
examiner provided that, based on x-ray evidence of the 
Veteran's hip, this recommendation would not be taken 
seriously by physicians in the United States.  The examiner 
quoted from a textbook on orthopedic diagnosis and treatment 
for several propositions, each essentially stating that 
arthritis in men of the Veteran's age was common.

It was this physician's opinion that the Veteran essentially 
had "normal" age related arthritis and that his right hip 
arthritis had nothing to do with his service or his right 
quadriceps disability.  He opined that the Veteran had not 
suffered any direct injury of his hip in service and that the 
nature of his right thigh disability would not have caused 
arthritis of the Veteran's right hip.  Summing up his 
opinion, the examiner stated as follows:  

Again, it is not likely that this veteran 
showed evidence of hip joint trauma due 
to, or connected with, the quadriceps 
muscle rupture or trailer accident.  
There is no evidence for the veteran's 
contention that multiple parachute jumps 
resulted in his present hip condition, 
since he has what we would describe in 
the texts available as "later onset" of 
osteoarthritis of the hips.  Finally, the 
right hip joint is not independent in its 
presentation of osteoarthritis.  
Therefore, it makes the bilateral onset 
of osteoarthritis much less likely to be 
traumatic in onset of what we would 
normally consider as osteoarthritis of 
unknown origin, or osteoarthritis of 
"aging", rather than some other cause.  
It is unlikely the veteran has as the 
cause of his bilateral hip disease of 
osteoarthritis, his previous military 
experience earlier in life.   

While the examiner may not have used the word "aggravation" 
in his report, it would be a strained reading indeed to find 
that this report is not probative that the Veteran's right 
hip arthritis has nothing to do with his right quadriceps 
disability.  Thus, the Board finds this report adequate and 
assigns to the report great probative weight on the issue of 
whether the Veteran's right hip arthritis was caused directly 
by his service or caused or aggravated by his service 
connected right quadriceps disability.  This report is 
evidence against the Veteran's claim.  

Based on the reasons stated above, the Board finds that the 
preponderance of the evidence of record is against the 
Veteran's claim.  Hence, the appeal as to this issue must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

A September 2005 letter provided some of the notice necessary 
to substantiate a service connection claim, prior to the 
initial adjudication.  In a March 2006 letter, the RO 
informed the Veteran as to how VA assigns effective dates and 
disability ratings in the event that a claim for service 
connection is granted.  This letter was sent after the 
initial unfavorable adjudication of the claim.  However, 
after this notice was sent, and after the Veteran had 
sufficient opportunity to participate in his petition to 
reopen and to argue or present evidence as to why an earlier 
effective date was warranted, the RO issued supplemental 
statements of the case in November 2006 and October 2007, 
curing this timing defect.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In a May 2005 letter, the RO informed the Veteran that his 
claim for service connection for right hip pain and right leg 
pain had previously been denied, told him that new and 
material evidence was required to reopen his claims, provided 
him with the definition of new and material evidence, told 
him of his and VA's respective duties in obtaining evidence, 
and told him of the evidence necessary to establish service 
connection.  This letter informed the Veteran of the reasons 
for the last final denial of his claims.  In particular, the 
letter informed the Veteran that his claim was previously 
denied because there was no continuity of treatment to 
support service connection.  Other than a mild defect, this 
letter satisfied VA's duty to notify.  

The reason given in the May 2005 letter for the denial of the 
Veteran's claims nearly mirrors that provided in the January 
2002 rating decision, which states that service connection 
for right hip pain is denied since this condition neither 
occurred in nor was caused by service" and then states that 
"[a]lthough the VA examination show a (sic) arthritic 
condition involving the hips it is not support (sic) by a 
(sic) inservice occurrence or any continuity of treatment 
since service.  Therefore the claimed condition is denied."  

To the extent that it could be considered error that the May 
2005 letter informed the Veteran that his claims were 
previously denied because there was no continuity of 
treatment to support service connection but did not tell him 
that the claims were denied due to lack of evidence of 
inservice occurrence, such error does not require corrective 
notice in this case.  There is no need to provide a claimant 
with corrective VCAA notice where it is not shown that a 
defect in notice has been prejudicial to the claimant.  See 
Shinseki v. Sanders 129 U.S. 1696 (2009); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  To have been 
prejudicial to the Veteran, the defects in notice must be 
shown to have affected the essential fairness of the 
adjudication.  Shinseki v. Sanders 129 U.S. 1696 (2009).  

Any notice defect as to the requirements for reopening the 
claims for service connection for right leg pain and a right 
hip disability could not have been prejudicial to the Veteran 
because both the RO and the Board reopened both claims, thus 
completely satisfying the purpose of notice specific to the 
reopening of the claims.  

VA has a duty to assist claimants in the development of 
claims.  This duty includes assisting claimants in the 
procurement of service treatment records and other pertinent 
treatment records and providing examinations when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained VA treatment records.  Documents from a 
private practitioner, Dr. "W.L.," have been submitted by 
the Veteran.  A July 2001 VA examination report, provided in 
connection with an earlier claim, is associated with the 
claims file.  In November 2005, VA afforded the Veteran a 
medical examination with regard to the current claims for 
service connection for right leg and right hip disabilities.  
In April 2007, VA obtained an expert medical opinion 
regarding whether the Veteran's right hip disability was 
related to service.  The examinations and opinion were 
adequate.  

Two envelopes containing service treatment records and post 
service treatment records are associated with the claims 
file.  A manila envelope contains mostly original documents 
from 1970 to 1980.  A white envelope, marked "VET COPY SMRS 
AND CIVILIAN RECORDS" contains copies of service treatment 
records from 1976 to 1980 and VA treatment records from 1998.  
As the records in the white envelope contain information not 
in the manila envelope and that information was referred to 
in the January 2002 rating decision, all of these records 
were of record at the time of that decision.  

In a May 2007 letter, the RO asked the Veteran to submit any 
military medical records in his possession.  A June 2007 
Report of Contact form indicates that the RO received a 
telephone call which contained the following information:  
"The Veteran stated that he does not have SMRs from his 
first period of service."  A July 2007 VA memorandum 
contains a formal finding that original service records for 
the period from May 1966 to December 1968 were unavailable 
and documents that two requests were made through the 
Personnel Information Exchange System (PIES), but no records 
from this period were provided or available.  Given these 
efforts, the Board finds that further efforts to obtain these 
records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  

The Board has considered VA's heightened duty to assist in 
cases where service treatment records are not available 
through no fault of the Veteran.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991) (holding that the heightened duty to 
assist a veteran in developing facts pertaining to his claim 
in a case in which service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records).  Here, the Veteran was asked to provide any 
service treatment records that he may have in his possession.  
Under the facts of this case, the Board finds that the 
heightened duty has been met.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


